The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed on 28 August 2022 has been reviewed, found acceptable and has replaced the original specification.
The disclosure is objected to because of the following informalities found in the substitute specification: Page 6, in paragraph [0032], 5th line therein, it is noted that the pronoun “it’s” should be deleted as being no longer necessary. Page 8, in paragraph [0041], third line therein, note that --(FIG. 3)-- should be inserted after “111” for consistency with the labeling in that drawing. Page 8, in paragraph [0042], first line therein, note that “(FIG. 3)” should be deleted as being no longer necessary in view of the above suggested change to paragraph [0041]. Page 14, in paragraph [0072], last line therein, it is noted that “4A-B” should be rewritten as --4A and 4B-- for an appropriate characterization. Page 14, in paragraph [0073], second line therein, note that --as shown in FIG. 3-- should be inserted after “220” for an appropriate characterization consistent with the labeling in that drawing. Page 14, in paragraph [0073], third line therein and in paragraph [0074], last line therein, note that --(FIG. 4B)-- should be inserted after “230” (i.e. paragraph [0073]) and inserted after “212” (i.e. paragraph [0074]), respectively at these instances for consistency with the labeling in that drawing. Page 14, in paragraph [0074], first line therein, note that --(FIG. 4A)-- should be inserted after “211” for consistency with the labeling in that drawing. Page 16, in paragraph [0082], last line therein, note that --as shown in. FIG. 4B-- should be inserted after “220” for an appropriate characterization consistent with the labeling in that drawing.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 12; 10; 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, lines 6, 9, 10; in claim 10, lines 5 & 6; in claim 11, line 6, note that it is unclear how each recitation of “one surface of the moving board unit” relates to the earlier recitation of “the fixed circuit board … formed on one surface thereof” as recited in line 3 of each of claims 1, 10 & 11 (i.e. the same surface at each instance, distinctly different surfaces at each instance, etc.) and thus appropriate clarification is needed.
Applicant's arguments filed 28 August 2022 have been fully considered but they are not persuasive.
Regarding the prior art rejection, the examiner acknowledges that the incorporation of previously indicated allowable subject from claim 2 into claim 1 is sufficient to overcome such prior art rejection. Accordingly, the rejections based on prior art have been withdrawn.
Regarding the objections to the specification and the rejections of claims as being indefinite under 35 USC 112, paragraph (b), the examiner acknowledges that the majority of such issues have been adequately addressed. However, it should be noted that several outstanding issues remain with respect to the amended specification and the amended claims, as set forth in the above Office action. In particular, with regard to independent claims 1, 10 & 11, it is noted that in view of applicants’ amendments to those claims, there is ambiguity as to how each instance of “one surface” (i.e. for the fixed circuit board) would relate to each other (i.e. same surface, different surfaces, etc.) and thus appropriate clarification is needed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee